Title: Confidential Instructions for Thomas Barclay, 13 May 1791
From: Jefferson, Thomas
To: Barclay, Thomas



May 13th. 1791.

A private instruction which Mr. Barclay is to carry in his memory, and not on paper, lest it should come into improper hands.
We rely that you will obtain the friendship of the new Emperor, and his assurances that the Treaty shall be faithfully observed, with as little expence as possible. But the sum of ten thousand dollars is fixed as the limit which all your donations together are not to exceed.
